[NOT FOR PUBLICATION – NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 01-1640

                          DEBORAH SCOTT,

                      Plaintiff, Appellant,

                                v.

   SULZER CARBOMEDICS, INC., MARK HAMLET, AND ROBERT WHITE,

                      Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Nancy Gertner, U.S. District Judge]


                              Before

                        Boudin, Chief Judge,
                  Rosenn*, Senior Circuit Judge,
                     and Lipez, Circuit Judge.


     Matthew Cobb, with whom Law Office of Matthew Cobb was on
brief, for appellant.

     Lisa J. Damon, with whom Brigitte M. Duffy and Seyfarth Shaw
were on brief, for appellees.


                         January 3, 2002


_______________
* Of the Third Circuit, sitting by designation.
           Per Curiam.       Deborah Scott appeals from the judgment

of the district court granting summary judgment in favor of her

former employer, Sulzer Carbomedics, Inc.              Scott claims that

Sulzer Carbomedics, which terminated her employment in June of

1997, discriminated against her on the basis of her gender in

violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e; the Equal Pay Act, 29 U.S.C. § 206(d); and the

Massachusetts anti-discrimination statute, Mass Gen. Laws ch.

151B.   She also seeks to recover against two of her supervisors

at   Sulzer   Carbomedics        for    intentional    interference      with

contractual relations, and against all defendants for libel and

slander.      On    May   15,   2001,    the   district   court   issued     a

Memorandum    and    Order      granting     summary   judgment    for     the

defendants on all counts.          Scott v. Sulzer Carbomedics, Inc.,

141 F. Supp. 2d 154 (D. Mass 2001).

           After a detailed review of the evidence, the district

court found that Scott had failed to meet "her initial burden of

presenting    circumstantial      evidence     sufficient   to    create    an

inference that the basis for [the] adverse employment decisions"

was her gender.      Id. at 173.       The district court concluded that

"[t]he story that emerges from the documents is not one of

discrimination, but one of performance," id. at 161, and that

Scott had "failed to raise a genuine issue of material fact as


                                       -3-
to whether she performed her job at an acceptable level," id. at

172.   The district court also found Scott's tort claims to be

without merit.    Id. at 177-80.

            We have said that "when a trial court accurately takes

the measure of a case and articulates its rationale clearly and

convincingly, 'an appellate court should refrain from writing at

length to no other end than to hear its own words resonate.'"

Cruz-Ramos v. Puerto Rico Sun Oil Co., 202 F.3d 381, 383 (1st

Cir. 2000) (quoting Lawton v. State Mut. Life Assurance Co., 101
F.3d 218, 220 (1st Cir. 1996)).             This is such a case.        We

therefore    affirm     the   judgment    below   for   substantially   the

reasons given in the district court's comprehensive and well-

reasoned opinion, upon which we cannot improve.

            Affirmed.




                                    -4-